DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         DENALDO FORBES,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D18-1599

                          [February 28, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Elizabeth Anne
Scherer, Judge; L.T. Case No. 12-005062 CF10A.

  Denaldo Forbes, Arcadia, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

WARNER, MAY and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.